Case 3:17-cv-01104-VLB Document 82-91 Filed 05/15/19 Page 1 of 2




                  Exhibit 91
                 Case 3:17-cv-01104-VLB Document 82-91 Filed 05/15/19 Page 2 of 2



From:           Bakemeier, Emily [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOH F23SPDLT)/CN=RECIPIENTS/CN=EMI LY. BAKEMEIER]
Sent:           Wednesday, April 08, 2015 4:48:18 PM
To:             Hungerford, Amy
Subject:        FW: Note to Sue Byrne




From: Mangan, John
Sent: Thursday, April 02, 2015 5:54 PM
To: Vanderlick, Kyle; lloyd.suttle@yale.edu; Holloway, Jonathan; Cooley, Lynn; Dovidio, John; Burger, Robert
Cc: Gendler, Tamar; Macdonald, Alison; Bakemeier, Emily; Girvin, Steven
Subject: Note to Sue Byrne

Dear Members of FAS Steering,

              Redacted:
       Attorney Client Privilege   , and we will be sending the following note to Sue Byrne.
'--------"------"-----'

-JRM

******************

Dear Sue,

I write to acknowledge receipt of your letter of April 1, 2015 to Rolena Adorno requesting that she and Roberto Gonzalez
Echevarria recuse themselves from your tenure review. The FAS Dean's Office will not make any final decisions about
the composition of the review committee or the eligibility of other departmental faculty to participate in the process
until the climate review that is currently underway in Spanish and Portuguese is completed. At that time, we will be in a
better position to address the concerns you have raised.

Best regards,

TSG




                                                                                                                    BYRNE012926
